Citation Nr: 0627814	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease with limitation of motion of the 
right ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 2000 to August 2000 and 
from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
degenerative joint disease with limitation of motion of the 
right ankle, and assigned a 10 percent evaluation.  The 
veteran disagreed with the level of disability assigned.  The 
RO also denied service connection for PTSD and hemorrhoids.  

In September 2005, a hearing was held in Phoenix, Arizona, 
before the undersigned acting Veterans Law Judge making this 
decision, who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.  Following the 
hearing, the veteran submitted additional records directly to 
the Board with a waiver of initial consideration of the 
evidence by the RO as the Agency of Original Jurisdiction.  
See 38 C.F.R. § 20.1304.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the right 
ankle is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD linked to a 
claimed stressor in service.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed noncombat stressor is corroborated.

5.  Hemorrhoids were noted prior to active service.

6.  The evidence is against a finding that the veteran's 
preexisting hemorrhoids  increased in severity during 
service.


CONCLUSIONS OF LAW

1.  PTSD is the result of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Hemorrhoids preexisted active service and were not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

With regard to the claim for PTSD, without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this does not preclude the Board from adjudicating the 
appellant's claim for service connection.  This is so 
because the Board is taking action favorable to the veteran; 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993), Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With regard to the claim for hemorrhoids, VA's duties have 
been fulfilled.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for hemorrhoids, in an August 2003 
VCAA compliance letter.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has all relevant current records of 
treatment.  The veteran has not identified any additional 
records not already obtained.  The veteran was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before an acting 
Veterans Law Judge, which was held in September 2005.  VA has 
not provided an examination of the veteran's hemorrhoids; 
however, the medical evidence is adequate to decide the 
question on appeal.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Service connection for PTSD.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2005); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Analysis

The veteran's discharge papers show that he had service in 
Southwest Asia from February to July 2003.  His primary 
specialty during service was as a motor transport operator.  
On a Post Deployment Health Assessment completed in July 
2003, where he was asked if he had seen anyone wounded, 
killed or dead during this deployment, he indicated "yes."  
He denied direct combat, but felt that he was in great danger 
of being killed.  

On VA PTSD examination in August 2003, the veteran complained 
of trouble going to sleep and nightmares.  The examiner noted 
that the claims file was not reviewed.  The veteran explained 
that while in Iraq from March 2003 until June 2003, his duty 
was hauling fuel.  He went to Bagdad.  He described several 
stressors including hitting a horse, seeing dead people and 
burned people.  He estimated that he saw 10 to 15 dead bodies 
and stated that dogs were eating some of the bodies.  He also 
reported that the smell was terrible and some of the bodies 
were without heads.  He had disturbing dreams relevant to his 
experiences in Iraq three to four times a week and an 
increase in irritability.  He did not report avoidance 
criteria in relation to the prior trauma, stating that he 
both talked about his experiences in Iraq and that it did not 
bother him to do so.  He described his mood as "pretty 
good" and the examiner evaluated his mood as euthymic.  The 
examiner wrote that in the opinion of the examiner, the 
veteran did not meet the full DSM-IV criteria for a diagnosis 
of PTSD, although he did report symptomatology relevant to an 
anxiety disorder.  

An October 2003 VA outpatient mental health consultation note 
shows that the veteran sought treatment for nightmares 
related to his service in Iraq where he had interaction with 
dead bodies and decapitated heads.  On examination, he was 
tearful and in mild distress.  He appeared anxious and 
fidgety, his affect was dysphoric and the complained of 
continual intrusive thoughts about Iraq.  The impression was 
moderate PTSD.  

Later that month, the veteran underwent another evaluation by 
a physician where he described his duty in Iraq as 
transporting fuel back and forth to the airport during which 
he saw many dead bodies.  He was noted to be exhibiting an 
acute reaction to war-related stress, including 
hypervigilence, nightmares, low stress tolerance, depression; 
loss, anger management and relationship problems.  The 
examiner noted that the veteran had active PTSD symptoms 
related to recent war stress.

Review of the outpatient treatment records shows that the 
veteran sought treatment numerous times thereafter for 
symptoms of PTSD which were related to his experiences in 
Iraq.

There is evidence both in support of and against a diagnosis 
of PTSD.  Although in his initial VA examination in August 
2003, the examiner found that the veteran did not have a 
diagnosis of PTSD, subsequent treatment evaluations beginning 
in October 2003 have determined that he met the criteria for 
a diagnosis of PTSD, based on his service in Iraq and his 
reported stressor of seeing dead bodies.  The evidence is at 
least evenly balanced as to the existence of a diagnosis of 
PTSD.  Applying the benefit of the doubt in the veteran's 
favor, the Board determines that the veteran's does have a 
diagnosis of PTSD, which competent medical evidence including 
an October 2003 PTSD assessment, has linked to his claimed 
stressors in service.  See 38 C.F.R. § 3.102.

The veteran meets two of the three requirements for service 
connection for PTSD.  He has a current diagnosis of PTSD, and 
this diagnosis is linked to the stressful incident of his 
service in Iraq where he witnessed dead bodies.  38 C.F.R. 
§ 3.304(f).  

The only remaining question is whether there is credible 
supporting evidence that the stressor occurred.  This last 
element varies depending on whether it is determined that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b).  In this case, the veteran does not argue, and the 
evidence does not show, that he participated in combat.  In 
addition, the claimed stressors are not related to combat.  
As such, the occurrence of the stressor or stressors must be 
corroborated.  Cohen, 10 Vet. App. at 142.  This need not be 
only from service records, but may be from other sources.  
Dizoglio, 9 Vet. App. at 166.

The Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  In 
this regard, the Board finds that the veteran's testimony is 
highly credible.  However, as noted above on a Post 
Deployment Health Assessment completed in July 2003, where he 
was asked if he had seen anyone wounded, killed or dead 
during this deployment, he indicated "yes."  The Board 
finds that this service record is corroborating evidence of 
his claimed stressor.  The veteran has met all three 
requirements for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  The evidence supports the claim and service 
connection for PTSD is granted. 

III.  Service connection for Hemorrhoids.

On an October 1999 reserve enlistment examination, the 
veteran reported a history of hemorrhoids with a prior 
surgery in 1995, although examination of the anus and rectum 
were noted as normal.  He underwent another hemorrhoidectomy 
in October 2002.

On VA examination in August 2003, the veteran indicated that 
he developed rectal bleeding in September 2000 and underwent 
a hemorrhoidectomy.  He stated that his rectal bleeding 
persisted.  The impression was rectal bleeding due to 
hemorrhoids.  

Subsequent outpatient treatment records show treatment for 
bleeding hemorrhoids, which were noted to be "not 
impressive" on examination in April 2004.  These records do 
not relate his hemorrhoids to service.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

The veteran asserts that his active service aggravated his 
preexisting hemorrhoids.  The service medical records for the 
veteran's brief period of active service are completely 
negative for any reference to the veteran's hemorrhoids.  
Although hemorrhoids were noted both prior to service, and 
immediately following service on VA examination, the veteran 
has identified absolutely no evidence to support this 
contention, nor has he claimed that any such evidence exists.  

The only evidence of an increase in the severity of the 
veteran's hemorrhoids during service is the veteran's claim 
itself.  However, the veteran, as a layman, is not competent 
to give a medical opinion on matters requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

There is no medical evidence of an increase in severity of 
the veteran's hemorrhoids during service, and none of the 
postservice medical evidence links his hemorrhoids to his 
active service.  The veteran's preexisting hemorrhoids did 
not increase in severity during service and thus were not 
aggravated by service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hemorrhoids and, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Service connection for PTSD is granted.

Service connection for hemorrhoids is denied.




REMAND

The veteran sustained an injury to his right ankle in service 
playing volleyball.  On VA examination in August 2003, he was 
diagnosed with degenerative joint disease of the right ankle, 
"post trauma."  Service connection was granted December 
2003 and a 10 percent evaluation assigned based on limitation 
of motion.  He underwent surgery on his right ankle in 
February 2004, and in July 2004.  The RO assigned temporary 
total ratings on the basis of convalescence following each 
period, continuing the 10 percent evaluation thereafter.  On 
his most recent VA examination in August 2004, the examiner 
noted that he was unable to do the appropriate examination 
because he was still under postoperative care and wearing a 
plastic boot.  Although substantial subsequent records have 
been added to the claims file, they do not specifically 
address the criteria needed for a higher evaluation, 
particularly with regard to any limitation of function due to 
increased pain in the right ankle.  The Board is therefore 
unable to determine the current nature and severity of his 
disability without a new examination.  

Private medical records from the Steingart Orthopedics Clinic 
submitted by the veteran show that he underwent an additional 
right ankle arthroscopy in December 2005.  These are current 
through January 2006.  He has also been receiving treatment 
at the VA Medical Center in Phoenix, and at Luke Air Force 
Base which appear to be current through May 2004.  The 
veteran should be asked if he has received any additional 
treatment for his right ankle which is not already in the 
claims file, and any relevant records obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a full VCAA 
compliance letter on the issue of an 
increased initial rating for his right 
ankle, which should include asking the 
veteran if there are any current records 
of treatment for his right ankle which 
have not been submitted to VA.  If so, 
after obtaining any necessary release, 
these records should be obtained and 
associated with the claims file.  

2.  Obtain all records of treatment for 
the veteran's right ankle from the VA 
Medical Center in Phoenix, Arizona, 
dating from June 2004.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service connected right ankle.  The 
examiner should fully consider any 
functional loss due to pain.   See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner should also fully describe any 
scars related to his service connected 
disability.

5.  Readjudicate the issue remaining on 
appeal, including the possibility of 
entitlement to a separate rating for any 
scar related to his right ankle.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


